Citation Nr: 1434411	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-17 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1975 to September 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a left knee disability and continued the 10 percent rating for his service-connected right knee disability.  The Veteran's claims file is now in the jurisdiction of the Cleveland, Ohio RO. 

The Veteran's appeal was remanded by the Board in July 2012 to develop private and VA treatment records and to request an additional VA orthopedic examination with medical opinion.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a rating in excess of 10 percent for right knee disability is addressed in the REMAND portion fo the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for a left knee disability have been met.  


CONCLUSION OF LAW

Service connection for a left knee disability is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies in the instant case.  Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, since any notice error or duty to assist omission is harmless.  Whether the Veteran received any otherwise-mandated notice is also moot.

Legal Criteria, Factual Background, and Analysis

The Veteran claims that his left leg disability is due to his service-connected right knee disability.

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

On November 2007 VA examination, a diagnosis of left knee arthropathy was made. The Veteran is service-connected for a right knee disability.  What remains to be established is whether the Veteran's left knee disability was caused or aggravated by his service-connected right knee disability.   The record contains both positive and negative evidence in this regard.  A veteran need only demonstrate that there is an approximate balance of positive and negative evidence to prevail.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Upon close review of the record, the Board finds that the positive evidence includes a November 2007 VA examiner's opinion that the Veteran's left knee arthropathy is likely related to the Veteran's service-connected right knee disability based on the increased dependence of the left knee following injury to the right knee.  Although the opinion itself is worded poorly, the Board notes that it nonetheless provides adequate rationale and specifically outlines how the Veteran's daily activities are affected by his left knee disability.   

The negative evidence includes an August 2012 VA examiner's opinion that it is less likely as not that the Veteran's left knee disability is secondarily related to his right knee as there are no medical records to indicate treatment or diagnosis of a left knee condition.  The Board notes, however, that the August 2012 examination report includes x-ray findings of mild patellofemoral degenerative change of the left knee.

The law provides that where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Accordingly, and resolving all reasonable doubt in the Veteran's (as required), the Board concludes that competent medical evidence reflects that it is at least as likely as not that his current left knee disability is secondary to his service-connected right knee disability.  Therefore, service connection is warranted.


ORDER

Service connection for a left knee disability is granted.




REMAND

The most recent VA examination to evaluate the Veteran's right knee disability was in August 2012.  In his post-remand brief,  the Veteran asserted that his right knee is "more painful and continues to worsen, in both pain and range of motion."  Given the Veteran's statements, the Board believes it appropriate to direct a current examination to ascertain if there has been a progressive worsening of the right knee since that time.

Accordingly, the case is REMANDED for the following:

1. The Veteran should be scheduled for a VA knee examination (by an orthopedist if possible) to ascertain the current severity of his service-connected right knee disability.  The claims file should be made available to the examiner for review.  All examination findings should be reported to allow for application of pertinent VA rating criteria.  

The examiner should clearly report range of motion of the right knee and indicate at what point (in degrees), if any, range of motion is limited by pain.  Any additional functional loss due to weakness, fatigue, and/or incoordination should be reported (in degrees, if possible), including during flare-ups.

The examiner should also report whether there is recurrent subluxation or instability of the right knee and, if so, whether it is slight, moderate, or severe.

2.  The AOJ should then review the record and readjudicate the Veteran's claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


